MEMORANDUM
NANGLE, District Judge.
This matter is before the Court upon defendant’s motion for summary judgments in its favor on plaintiff’s claim and defendant’s counterclaim. Color Unlimited, Inc. brought this suit, pursuant to 28 U.S.C. § 1332, seeking to recover damages for alleged misrepresentations. On December 27, 1976, Hershel Rich, the sole shareholder of Color Unlimited, Inc., was substituted in its stead. Plaintiff owned and operated a professional color laboratory and purchased from defendant a video color negative analyzer (VCNA) and related equipment, and printers and related equipment. The VCNA was purchased from a third party, upon the condition that defendant would assess its condition and utility and provide all necessary maintenance and repair service. Plaintiff alleges that in reliance upon defendant’s advertising and meetings and discussions with defendant, plaintiff purchased only products of defendant’s manufacture and used only defendant’s maintenance and repair service. Plaintiff alleges that defendant made the following false representations:
A. Defendant represented to plaintiff in its advertising . . . that Kodak’s “service professionals know every piece of Kodak equipment like the back of their hand . . . they have the tools, parts and test equipment to handle the servicing job right on the spot”.
B. In September, 1971, defendant represented to plaintiff that the VCNA system was the most practical way to simplify work flow patterns and that its cost could be justified through substantial reduction of paper waste, elimination of testing, faster turn around and improved efficiency-
C. In the summer of 1972 at a photo finisher convention, defendant represented to plaintiff that VCNA and the following related equipment data printer, data converter, tape punch, tape reader and order input unit were highly accurate and productive and very useful in any laboratory and that VCNA system was dependable.
D. In the fall of 1972, defendant represented to plaintiff that a VCNA system simplified handling and that there was a minimal make over rate with a VCNA system and the VCNA was dependable.
E. In the fall of 1972, defendant represented to plaintiff that prompt service for VCNA and related equipment was always available by the finest trained specialists, who were the only persons authorized to service such equipment since schematics were kept secret to protect patent rights.
*660F. In January, 1973, defendant represented to plaintiff that a VCNA with data converter was extremely accurate and dependable needing no pretest of production negative, therefore reducing waste.
G. In February, 1973, defendant represented to plaintiff that excellent test results achieved with VCNA and data converter was the rule and not an exception, and further represented that expanded slope control range capability of data converter was available for accurate control for both under and over exposed negatives.
H. In the summer of 1975, defendant represented to plaintiff that “What Kodak had done to me (plaintiff) was incredible” and that reasonable compensation or assistance would be provided in order to correct all past problems and to give an opportunity to rebuild plaintiff.
I. At the time of introduction of Vericolor II film into the market, defendant represented to plaintiff that it was much better than previous films, that neutral tones would appear more neutral, that film handling for it was the same as for previous film and that no problems were to be expected in the making of prints by plaintiff using its then existing equipment.
J. In 1973 defendant represented to plaintiff that the VCNA’s data printer provided the same information as that of the control panel.
K. In the fall of 1972, in October, 1973, and in July, 1974, defendant represented to plaintiff on each occasion that efficient service and maximum effort were to be expected from Kodak’s service, that all Kodak equipment service representatives were experienced with and familiar with the equipment of defendant’s manufacture plaintiff had purchased for use in making prints in its professional color laboratory. On said occasions, defendant further represented to plaintiff that specialists would be quickly called when needed and were always available for consultation.
L. That in February, 1974, and in January, 1975, defendant represented to plaintiff on each occasion that the VCNA’s data compensator would make the VCNA screen match more even than before with both Ektacolor and Vericolor II film, but that the data compensator was not needed for either film.
M. That in the spring of 1975, when a new RCA scanner and display tube was installed, they would have a longer life than previous tubes.
N. That during the period 1972-1974 on many occasions, defendant represented to plaintiff that a VCNA with data compensator would provide simplified handling, no testing and fewer make overs when compared to any other system including photo tubes, further represented that it would pay for itself, and further told it could gain and hold new customers for all negatives including making of proofs.
O. That on each occasion during the period 1973-1975 when a repair was made, defendant represented to plaintiff that the equipment had been repaired and it was ready to be used.
P. That during the period 1972-1974, defendant represented to plaintiff that the VCNA was highly stable and plaintiff could expect many months of trouble-free experience.
Q. That in January, 1973, defendant represented to plaintiff that the data converter would provide prints that matched VCNA screen, if slope control negatives matched screen.
R. That in the fall of 1972 and in the spring of 1973, defendant represented to plaintiff that a photo tube system with S-Printer would no longer be needed when using a VCNA system and that VCNA was recommended even for proofs.
S. In spring, 1975, defendant represented to plaintiff that photo tubes were in-practicable [sic] to the VCNA as a backup.
T. That in the spring of 1971 and in the spring of 1972, defendant represented to plaintiff on each occasion that an 80% *661saleable first print yield should be expected with no need to pretest negatives, that a subject failure was the only case for bad color in prints, that excellent and prompt service from local service center should be expected, that no training was needed for S-Printer repairs as long as Kodak service policy was maintained, that Kodak would fix any S-Printer malfunction and that problems were uncommon with S-Printers since proper adjustments eliminated problems.
Plaintiff alleges that all of the above representations were false; that plaintiff relied on the same; and that plaintiff was damaged as a result.
Defendant filed a counterclaim against Hershel Rich and Linda Rich to recover $29,340.06 for supplies and services provided. Plaintiff and third-party defendants Rich concede that this sum is due and owing. Accordingly, defendant will be granted summary judgment on its counterclaim.
In support of its motion for summary judgment on plaintiffs complaint, defendant asserts that plaintiff is unable to prove that it had the right to rely upon any of the alleged misrepresentations and additionally, that plaintiff cannot prove damages based upon lost profits.
On November 8,1976, plaintiff’s attorney wrote to defendant’s attorney, stating in part:
. I have indicated to you that I expect to prove that had the representations relied upon by plaintiff been true instead of false, plaintiff’s income would have been substantially greater. Further, had plaintiff’s income been higher, it would have sold its assets for a markedly higher amount than it did to Garrett & Lane.
Notwithstanding that it has been plead [sic] in the third amended complaint that the difference between the amount paid for equipment of defendant’s manufacture by plaintiff and the fair market value thereof, the amount plaintiff expended for unsuccessful maintenance and repair services, and the amount plaintiff expended for excessive operating and supply costs constitute items of damage, I have no intention of proving such items independently.
In a memorandum submitted by plaintiff on the issue of damages, plaintiff states that the testimony as to loss of profits and diminution in value of the business will be provided by plaintiff Hershel Rich, and two other individuals. Plaintiff states:
Mr. Rich will testify before any of the problems for which are now claimed damages, namely those beginning in 1974, that there were 250 established customers, and that in the spring of 1974 as a result of a marketing campaign which was then conducted, 270 accounts purchased services. That although all of these customers were lost due to the problems encountered with Kodak equipment and service, Mr. Rich reasonably anticipated that at least one-half of those availing themselves of the services offered would have become established customers. In addition Mr. Rich will further testify that on an average of at least one new customer was gained each week, so that in 1974 50 new customers would have been gained, in addition to those of the marketing campaign, and would have done similarly in 1975. Mr. Rich will further testify that in the spring of 1975, another marketing campaign was conducted resulting in 100 persons purchasing of the services which were offered, and again as was the case in 1974 all of these new customers ceased using the services offered because of the problems herein complained of, although Mr. Rich would have again reasonably anticipated that at least half of those persons would have become regular customers. Mr. Rich will further testify that in his experience that an average customer of a color professional laboratory does substantially in excess of $2,000 worth of business with a color professional laboratory.
Carl L. A. Beckers of Beckers & Meyer, Inc. will testify concerning his opinion as to the profits lost by plaintiff in both *6621974 and 1975, as well as to the value of plaintiff’s business at the end of 1975, in response to a hypothetical question assuming the numbers of customers above indicated with the amount of business ascribed to each.
The financial statements of Color Unlimited establish that Color Unlimited sustained a loss of $1,295.00 in 1973; a loss of $4,202.00 in 1974, and had a taxable income of $1,991.18 in 1975 which includes a capital gain of $48,094.73 resulting from the sale of the photographic studio assets.
It is the Court’s firm conclusion that there can be no recovery for loss of profits herein.
The general rule as to the recovery of anticipated profits of a commercial business is that they are too remote, speculative, and too dependent upon changing circumstances to warrant a judgment for their recovery, [citations omitted] Expected profits are in their nature contingent upon many changing circumstances, uncertain and remote at best. They may be recovered only when they are made reasonably certain by proof of actual facts with present data for a rational estimate of their amount, and when this is made to appear, they may be recoverable. [citations omitted]
There is, however, a well-recognized exception to this general rule. It is that the loss of profits from the interruption of an established business may be recovered where the plaintiff makes it reasonably certain by competent proof what was the amount of his profits, [citations omitted] It is held in these cases that proof of the expenses and of the income of the business for a reasonable time anterior to and during the interruption or stoppage of the business, or of facts of equivalent import, is indispensable in such cases to a lawful judgment for damages for a loss of anticipated profits. Morrow v. Missouri Pacific Railway Co., 140 Mo.App. 200, 123 S.W. 1034, 1038-39 (Mo.App.1909).
Accord, Fireside Marshmallow Co. v. Frank Quinlan Const. Co., 213 F.2d 16 (8th Cir. 1954); Hales v. Green Colonial, Inc., 490 F.2d 1015 (8th Cir. 1974); Coonis v. Rogers, 429 S.W.2d 709 (Mo.1968); Jack L. Baker Cos. v. Pasley Mfg. & Distrib. Co., 413 S.W.2d 268 (Mo.1967); Fuchs v. Curran Carbonizing and Engineering Co., Inc., 279 S.W.2d 211 (Mo.App.1955); Tnemec Company, Inc. v. North Kansas City Development Company, 290 S.W.2d 169 (Mo.1956). Plaintiff has failed to establish that a sufficient factual basis exists to support any claim for loss of profits. The financial records offer no support since there were no profits. Plaintiff’s own testimony is too speculative in nature to constitute “proof of actual facts with present data for a rational estimate” of the amount of lost profits. Morrow, supra, 140 Mo.App. at 213, 123 S.W. at 1039.
Plaintiff, however, also intends to prove damages by evidence of loss of value of the business. The law is clear that “an owner of property, without further qualification, may testify as to its reasonable market value, and the jury determines the weight and value of such testimony”. Baird v. Ellsworth Realty Co., 265 S.W.2d 770, 774 (Mo.App.1954). Accordingly, summary judgment would be inappropriate insofar as plaintiff seeks to establish loss of value of the business.
Defendant also contends that summary judgment is appropriate because plaintiff is unable to prove that it had the right to rely upon any of the alleged misrepresentations. The parties agree that in order to prevail plaintiff must establish that defendant made representations to Color Unlimited; that the representations were false, material and negligently made; that Color Unlimited had a right to rely upon the representations; that Color Unlimited did rely upon the representations; and that Color Unlimited was injured as a result.
In McAlpine Company v. Graham, 320 S.W.2d 951, 955 (Mo.App.1959) the court stated:
The representation that plaintiff’s men were experts in the field and that the work would be done in an expert manner is not a representation which may form the basis of a claim of fraud. It consti*663tutes a mere expression of opinion or “puffing” which is not actionable.
See also Crown Cork & Seal Company v. Hires Bottling Company of Chicago, 371 F.2d 256, 258 (7th Cir. 1967) (Illinois law) holding:
If the deficiency complained of were merely performance which compared unfavorably with other machines with respect to efficiency, economy, or quality of product, the rule that statements of opinion are not actionable would clearly apply-
In line with these holding, the Court concludes that the following representations may not form the basis of a cause of action herein:
A. Defendant represented to plaintiff in its advertising . . . that Kodak’s “service professionals know every piece of Kodak equipment like the back of their hand . . . they have the tools, parts, and test equipment to handle the servicing job right on the spot”.
B. In September, 1971, defendant represented to plaintiff that the VCNA system was the most practical way to simplify work flow patterns and that its cost could be justified through substantial reduction of paper waste, elimination of testing, faster turn around and improved efficiency-
C. In the summer of 1972 at a photo finisher convention, defendant represented to plaintiff that VCNA and the following related equipment data printer, data converter, tape punch, tape reader and order input unit were highly accurate and productive and very useful in any laboratory and that VCNA system was dependable.
D. In the fall of 1972, defendant represented to plaintiff that a VCNA system simplified handling and that there was a minimal make over rate with a VCNA system and that a VCNA was dependable.
F. In January, 1973, defendant represented to plaintiff that a VCNA with data converter was extremely accurate and dependable needing no pretest of production negative, therefore reducing waste.
K. In the fall of 1972, in October, 1973, and in July, 1974, defendant represented to plaintiff on each occasion that efficient service and maximum effort were to be expected from Kodak’s service, that all Kodak equipment service representatives were experienced with and familiar with the equipment of defendant’s manufacture plaintiff had purchased for use in making prints in its professional color laboratory. On said occasions, defendant further represented to plaintiff that specialists would be quickly called when needed and were always available for consultation.
N. That during the period 1972-1974 on many occasions, defendant represented to plaintiff that a VCNA with data compensator would provide simplified handling, no testing and fewer make overs when compared to any other system including photo tubes, further represented that it would pay for itself, and further told it could gain and hold new customers for all negatives including making of proofs.
P. That during the period 1972-1974, defendant represented to plaintiff that the VCNA was highly stable and plaintiff could expect many months of trouble-free experience.
T. That in the spring of 1971 and in the spring of 1972, defendant represented to plaintiff on each occasion that an 80% saleable- first print yield should be expected with no need to pretest negatives, that a subject failure was the only case for bad color in prints, that excellent and prompt service from local service center should be expected, that no training was needed for S-Printer repairs as long as Kodak service policy was maintained, that Kodak would fix any S-Printer mal*664function and that problems were uncommon with S-Printers since proper adjustments eliminated problems.
In addition, the Court concludes that the following portions of alleged representations may not form the basis of a cause of action:
E. In the fall of 1972, defendant represented to plaintiff that prompt service for VCNA and related equipment was always available by the finest trained specialists .
G. In February, 1973, defendant represented to plaintiff that excellent test results achieved with VCNA and data converter was the rule and not an exception
I. At the time of introduction of Vericolor II film into the market, defendant represented to plaintiff that it was much better than previous films, that neutral tones would appear more neutral .
Defendant also seeks summary judgment as to plaintiff’s claim that “defendant represented to plaintiff that the VCNA’s data printer provided the same information as that of the control panel”. Defendant relies on the deposition of plaintiff Hershel Rich, arguing that the deposition establishes that the VCNA did provide the same information as that of the control panel except on those occasions when it was malfunctioning. The Court has reviewed the deposition and concludes that the answers provided therein are not sufficiently clear to warrant entry of summary judgment.
As to the remaining allegations, the Court concludes that summary judgment would be inappropriate. A determination of whether plaintiff had a right to rely upon representations made is of necessity grounded in the factual context of this suit. The Court upon the record before it is unwilling to conclude as a matter of law that plaintiff had no right to rely upon representations allegedly made.
Accordingly, defendant’s motion for summary judgment on plaintiff’s complaint will be granted in part and denied in part. Defendant’s motion for summary judgment on its counterclaim will be granted.
ORDER
Pursuant to the memorandum filed this date,
IT IS HEREBY ORDERED that defendant’s motion for summary judgment on plaintiff’s complaint be and is granted in part and denied in part.
IT IS FURTHER ORDERED that defendant’s motion for summary judgment on its counterclaim be and is granted and that defendant shall have judgment against plaintiff Hershel Rich and counterclaim defendants Linda Rich and Color Unlimited, Inc. in the amount of $29,340.06.